DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group II in the reply filed on 22 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3. Claims 47-64 are pending and have been examined herein.
Objection to Drawings 
4. The drawings are objected to under 37 CFR 1.83(a).  A set of drawings filed on 03 June 2020 includes figures presented in color. See Figures 1A, 1B, 2, and 4-11.

MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Herein, a petition for color drawings or color photographs has not been filed and the conditions for color drawings have not been met. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
If the drawings are intended to be in color, a petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Alternatively, corrected drawing sheets in black and white in compliance with 37 CFR 1.121(d) are required. 
Appropriate correction is required.	
Specification
5.  The specification is objected to because the assigned SEQ ID NOs have not been used to identify each sequence listed, as required under 37 CFR 1.821(d).
Specifically the application fails to comply with CFR 1.821(d), which states:
 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
 
The specification discloses nucleotide sequences in Figure 1C.  However, the recited sequence is not identified by sequence identifiers in the Brief Description of the Figures or in the figure itself. 
Further, the specification recites sequences without the appropriate sequence identifiers – see, for example, page 40 at para [0132] and [0134] and  page 42 at paragraphs [0144-0145].
For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO. In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of ten or more unbranched nucleotides or four or more unbranched amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the “Sequence Listing.” (See MPEP 2422.03).
For the response to this Office action to be complete, Applicants are required to comply with the Requirements for Patent Applications containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Further, the “Brief Description of the Drawings” should be amended to include the appropriate SEQ ID NO or new drawings should be submitted which include the appropriate SEQ ID NO.
Information Disclosure Statement
6. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-64 are indefinite over the recitation of quantifying “the circularized and ligated linear probes” (see step iii) of claim 47) because the claim does not recite a clear step in which circularized and ligated linear probe products are generated. The claims recite a step of contacting which is performed under conditions that permit the 3’ extension of the probes and ligation to the 5’ end of a probe on the same template. However, the claims do not clarify that the 3’ end of the probe is ligated to the 5’ end of a probe on the same template and that this reaction results in the generation of circularized probe products and ligated linear probe products.
Claims 47-64 are further indefinite because the claims include methods in which, at step iv) only the relative quantities of the circularized and ligated linear probe products of the second probes is determined which is an indicator of the length of the tandem repeat targeted by the probe in the genome of the individual. However, the claims are drawn to methods that determine the length of a tandem repeat sequence region of variable length in the individual (see preamble of the claims). The claims recite at step i) that the first probe targets a tandem repeat sequence that varies among individuals whereas the second probe targets a tandem repeat sequence that is stable among individuals. Thereby, detecting only the circularized and ligated linear probe products of the second probe will not accomplish the objective set forth in the preamble of the claims of determining the length of a tandem repeat sequence region of variable length in the individual. Further, the normalized abundance can only be determined by determining the quantity of the circularized and ligated linear probe products of the both the first and second probes since the claims do not recite any additional steps of  normalization. Accordingly, as step iv) is recited, it is unclear as to how the method accomplishes the objective of determining the length of a tandem repeat sequence region of variable length in the individual (as required by the preamble of the claims) or of determining the normalized abundance of the ligation points for only the second probes (as recited in step iv)). 
Claim 50 is indefinite over the recitation of “the variable tandem repeat sequence” because this phrase lacks proper antecedent basis. Claim 47, from which claim 50 depends, recites the use of a first DNA probe with a copy number in the genome that varies among individuals. However, the claim does not previously refer more generally to a variable tandem repeat sequence which would include a repeat sequence in which the sequence is variable, as well as a repeat sequence which varies in copy number. 
Claim 51 is indefinite over the recitation of “the telomere sequence” because this phrase lacks proper antecedent basis. Claim 47, from which claim 51 depends, recites only tandem repeat sequences but does not refer to a telomere sequence. It appears that claim 51 should depend from claim 50, rather than claim 47. 
Claims 57 and 58 are indefinite over the recitation of “the probe of step i)” because it is not clear as to whether “the probe” refers to the first probe or the second probe of step i). It appears that the claims should refer to the first probe of step i) since the recited sequences include telomere sequences of variable lengths in individuals.
Claim 64 is indefinite over the recitation of “wherein another method is used to quantify the amount of input sample DNA.” It is unclear as to how this recitation is intended to further limit the claimed method. The claim previously refers to a biological sample from an individual but does not previously refer to input sample DNA and does not recite quantifying the amount of input sample DNA. It is thereby unclear as to whether the input sample DNA is the same as or different from any DNA that is present in the biological sample and it is unclear as to what constitutes “another method” since the claim does not include a method of quantifying input sample DNA (or the DNA in the biological sample).
Claim Rejections - 35 USC § 112(d)
8. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 64 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 64 does not include all of the limitations of claim 47 from which it depends. Claim 47 requires both a first and second DNA probe. However, claim 64 recites that “only the first DNA probe is used.” In claim 47, the second DNA probe is not optional, but rather is used in steps i)-iv). Accordingly, claim 64 is not a proper dependent claim because it does not include all of the limitations of the claim from which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s sufficient) in proper dependent form, rewrite the claim(s) in independent form, or present a showing that the dependent claim(s) complies with the statutory requirements.
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Carlson et al (Genome Research. 2015.  25: 750-761) teaches methods of using molecular inversion probes (MIPs) to detect the copy number of short tandem repeat (STRs) sequences, which STRs have a variable copy umber in individuals (see, e.g., abstract, pp. 759 and Figure 1). Carlson teaches that after the gap-filling and ligation steps, exonuclease III is added to the reaction mixture to digest uncircularized and excess genomic DNA (p. 759, col 2). The method of Carlson does not include a step of quantifying both circularized and ligated linear probe products generated following the extension of the 3’ end of the probes and ligation of the extended 3’ end of a probe to the 5’ end of a probe bound to the same template.
Porreca et al (U.S. 20130337447) teaches methods of using molecular inversion probes (MIPs or padlock probes) to detect the copy number of repeat sequences which have a variable copy number in the genomes of individuals (see, e.g., para [0039] and [0043] and [0053]). Porreca teaches that the method includes performing a second assay on a genetic locus of known length (para [0043]). In the method of Porreca,  exonuclease I and III are added to the reaction mixture after “polymerase fill-in and ligation reactions” to digest ‘non-circularized material’ (e.g., para [0199] and [0252]). The method of Porreca does not include a step of quantifying both circularized and ligated linear probe products generated following the extension of the 3’ end of the probes and ligation of the extended 3’ end of a probe to the 5’ end of a probe bound to the same template.
	Beh et al (Nucleic Acids Research. 2018. 46(19): e117 and Supplementary Information, 31 pages).teaches methods for determining telomere length using padlock probes, followed by rolling circle amplification (e.g., p. 4 col. 2 to p.5, col. 1 and “Supplementary Note 9” at p. 27). Beh teaches that eth 5’ and 3’ ends of the padlock / MIP probe hybridize to non-telomeric sequences and the internal region of the probe consists of 9 repeats of the telomere sequence of CCCTAA (p. 4, col. 2).  Beh teaches treating the ligation products with exonuclease I and exonuclease III to remove extra padlock probes that were not circularized (p. 5, col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634